Title: Committee Report on Memorial of New Jersey Legislature, [23 December] 1780
From: Madison, James
To: 


Editorial Note
On 24 November 1780 Congress appointed James Duane, JM, and William C. Houston a committee to report upon a document read in Congress on that day and often called the “New Jersey Remonstrance” (Journals of the Continental Congress, XVIII, 1087–89; JM to Jones, 21 November 1780, and n. 6). In this memorial Governor William Livingston in Council and the “House of Assembly,” under date of 20 November, pointed to the fact that, since the resolutions of Congress of 18 March (Jefferson to JM, 26 July 1780, n. 2; Jameson to JM, 16 August 1780, n. 5) were not workable in practice, New Jersey had repealed its enforcement act requiring the state treasurer to exchange the new currency issue at $1.00 for $40.00 of the old continental money and to receive the new notes at this same ratio in payment of taxes to the state. In other words, the 1 to 40 rate could not be maintained in the face of a simultaneous market place ratio of 1 to 80 or 90. To require that taxes be paid at the legal rate had caused New Jersey citizens great loss. The memorial recommended that, “as there is a necessity … [to have] … an uniformity in the value of the money issued by the several States,” Congress ask them to rescind their enforcement acts. The balance of the remonstrance, after stressing the inability of New Jersey to pay its money quota to Congress as long as the farmers were obliged to accept certificates rather than currency from the army quartermasters and foraging agents, urged rectification of the existing injustice whereby the citizens of New Jersey were forced to provide far more than their due proportion of the food needed by the troops, while the people of some states were largely immune from impressments of this kind.
 

[23 December, 1780]

[Resolved] That Although Congress highly approve of the zeal and attention to the public interest manifested by the Legislature of New Jersey in their attempt to fix & preserve the value of their quota of the bills of credit emitted pursuant to the Resolutions of the 18th. of March last; yet as the measures they have adopted for the purpose are fundamentally repugnant to the general tenor of those resolutions on the vigorous execution of which Congress place their Chief reliance for carrying on the war, they can not comply with the desire of the said State that an adoption of their measures should be recommended to the other States, but on the contrary earnestly recommend to the Legislature of N. Jersey to rescind the same
